      Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 1 of 35




                 UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                        WACO DIVISION


SOLAS OLED LTD.,

                         Plaintiff,      Case No. 6:19-cv-00236-ADA

     v.

LG DISPLAY CO., LTD.,
LG ELECTRONICS, INC., and
SONY CORPORATION,

                         Defendants.




          SOLAS’S OPENING CLAIM CONSTRUCTION BRIEF
                  Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 2 of 35




                                                                  TABLE OF CONTENTS

I.         INTRODUCTION ................................................................................................................................. 1
II.        BACKGROUND OF ASSERTED PATENTS ..................................................................................... 2
      A.       U.S. Patent No. 7,907,137 (“’137 Patent”)........................................................................................................2
      B.       U.S. Patent No. 7,432,891 (“’891 patent”)........................................................................................................2
      C.       U.S. Patent No. 7,573,068 (“’068 Patent”)........................................................................................................3
III.           CLAIM CONSTRUCTION PRINCIPLES ...................................................................................... 3
IV.            DISPUTED TERMS FOR ’137 PATENT ..................................................................................... 5
      A.       “a gradation current having a current value” (’137 patent claims 10, 36) .......................................5
      B.       “gradation signal” (’137 patent claims 10, 15, 36, 37, 39 ) ......................................................................8
      C. “generates, as the gradation signal, a non-light emitting display voltage having a
      predetermined voltage value” (’137 patent claim 15) “a non-light emitting display voltage having
      a predetermined voltage value for allowing the optical element to perform a non-light emitting
      operation is generated as the gradation signal (’137 patent claim 39) ..................................................... 10
      D. “. . . through a data line . . . through the data line . . . through the data line”” (’137 patent
      claims 10, 16) ...................................................................................................................................................................... 13
      E.       “before” (’137 patent claim 10) / “after” (’137 patent claim 36) ........................................ 15
V.         DISPUTED TERMS FOR ’891 PATENT ....................................................................................... 15
      A. “a third thin film transistor which during driving its gate through a driving conductor taps a
      diode driving current at an output of said first current-driving transistor and supplies a current
      measuring- and voltage regulating circuit, said current measuring- and voltage regulating circuit
      providing to the data conductor a voltage signal which is dependent on a current measuring
      result and a voltage comparison” (’891 patent claims 10, 15, 36, 37, 39) ................................................ 15
      B.       “current measuring” (’891 patent claims 1, 3) ........................................................................................... 17
      C. “wherein all above mentioned elements of the driving circuit are located at a same side of
      said light emitting diode” (’891 patent claim 3)................................................................................................... 19
VI.            DISPUTED TERMS FOR ’068 PATENT ................................................................................... 22
      A. “formed on said plurality of supply lines along said plurality of supply lines” (’068 patent
      claim 1) “connected to said plurality of supply lines along said plurality of supply lines” (’068
      patent claim 13) ................................................................................................................................................................. 22
      B.       “patterned” (’068 patent claims 1, 13) .......................................................................................................... 24
      C.       “patterned together” (’068 patent claims 1, 13)........................................................................................ 26
      D.       “signal lines” (’068 patent claims 1, 13) ........................................................................................................ 28
      E.       “feed interconnections” (’068 patent claims 1, 10, 12, 13, 17) ........................................................... 29




                                                                                              i
           Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 3 of 35




                      TABLE OF EXHIBITS AND ABBREVIATIONS


    Ex 1 Document Description                                                       Abbreviation
     1    Declaration of Richard A. Flasck in support of Solas’s opening claim      Flasck. Decl.
          construction brief
     2    U.S. Patent No. 7,907,137                                                 ’137 patent
     3    U.S. Patent No. 7,432,891                                                 ’891 patent
     4    U.S. Patent No. 7,573,068                                                 ’068 patent
     5    Parties’ joint revised list of terms/constructions dated March 6, 2020    Joint Chart
     6    Microsoft Computer Dictionary (3rd ed., 1997), definition of “signal”     MS Dict.
     7    McGraw-Hill Dictionary of Scientific and Technical Terms (4th ed.,        McGraw-Hill
          1989), definition of “data transmission line”
     8    Merriam-Webster Dictionary (avail. at www.merriam-webster.com,            Merriam-
          accessed Feb 2020), definitions of “along” and “together”                 Webster
     9    Dictionary.com (avail. at www.dictionary.com, accessed Feb. 2020),        Dictionary.com
          definitions of “along” and “together”
    10    Defendant LG Display’s petition for inter partes review in IPR2020-       ’891 IPR Pet.
          00177 on the ’891 patent
    11    Defendant LG Display’s expert declaration by Dr. Hatalis in inter         ’891 IPR Decl.
          partes review in IPR2020-00177 on the ’891 patent
    12    U.S. Patent No. 5,106,652                                                 ’652 patent
    13    U.S. Patent No. 5,981,317                                                 ’317 patent
    14    U.S. Patent Appl. Pub. No. 2002/0101172                                   ’173 app. pub.
    15    U.S. Patent No. 7,250,722                                                 ’722 patent




1
    All exhibits attached to the concurrently filed declaration of Neil A. Rubin.

                                                   ii
         Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 4 of 35




I.     INTRODUCTION

       Plaintiff Solas OLED Ltd. (“Solas”) and Defendants LG Display Co., LTD., LG

Electronics, Inc., and Sony Corporation (collectively, “Defendants”) offer not just competing

claim-construction proposals but completely different approaches to claim construction.

       In each case, Solas’s claim term proposals stay faithful to the plain meaning and narrow

from that plain meaning only when necessary under controlling Federal Circuit law or when

helpful to narrow the disputes for the Court. Solas’s proposals are also the only ones that are

faithful to the full scope of the intrinsic record—and the only ones that are supported by expert

opinion on what a person of skill in the art would understand the terms to mean in light of the

intrinsic and extrinsic record.

       Defendants’ proposals, on the other hand, ask this Court to recharacterize and burden clear

terms by importing artificial and extraneous baggage, but Defendants cannot point to any clear or

unmistakable disclaimer or lexicography to support those importations, which invites reversible

error. E.g., JVW Enters. v. Interact Accessories, Inc., 424 F.3d 1324, 1335 (Fed. Cir. 2005). Indeed,

in many cases, Defendants actually import negative limitations, but those are only appropriate

where the limitation is expressly disclaimed or where independent lexicography in the written

description” justifies adding it. Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1322-23 (Fed.

Cir. 2003). And that is not the case here. To the contrary, many of Defendants’ proposals are

inconsistent with—and even exclude—embodiments taught in the specification. Such

constructions are “rarely, if ever, correct.” SanDisk Corp. v. Memorex Prods., 415 F.3d 1278,

1285-86 (Fed. Cir. 2005). For other proposals, Defendants’ proposed constructions are inconsistent

with the claim language itself. These are also improper under controlling law—and do nothing to

help any fact-finder, but rather only make that job more difficult. They should be rejected.




                                                 1
            Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 5 of 35




II.        BACKGROUND OF ASSERTED PATENTS 2

      A.      U.S. Patent No. 7,907,137 (“’137 Patent”)

           The ’137 patent concerns driving circuitry for self-luminous displays that emit light due to

the current flowing through pixel elements, such as displays utilizing organic electroluminescent

or LED elements. ’137 patent at 1:17–26, 36–43. The current flowing through such devices is

commonly controlled by a gate voltage on a drive transistor. Id. at 3:15–30. But the relationship

between the gate voltage and the current may change “depending on the usage time, the drive

history and the like,” and in particular the minimum “threshold voltage” on the gate necessary to

permit current flow may shift. Id. The ’137 patent provides structures and methods for driving the

pixel circuits that solve problems in the prior art, including by detecting the threshold voltage for

each pixel and applying a “compensation voltage” that compensates for such differences in such

threshold voltages. Id. at 3:59–65, Fig. 1.

      B.      U.S. Patent No. 7,432,891 (“’891 patent”)

           The ’891 patent concerns an active matrix drive circuit with current feedback for an organic

light-emitting diode (OLED) image seen.’891 patent at Abstract, 1:5–61. The patent addresses a

well-known problem with such circuits: “manufacturing-dependent fluctuations of the parameters

of the thin film transistors” affect the amount of current provided to each OLED. Id. These

differences may cause OLEDs to emit different amounts of light. Id.

           Prior-art solutions used feedback to compensate for differences in drive transistors but used

at least four transistors in the drive circuit, and/or drive circuit elements on both sides of the diode,

making manufacturing difficult. Id. at 2:22–31, 2:45–53. The ’891 patent solves the problem by

disclosing a novel drive circuit that requires “only three thin film transistors” and a “current



2
    For further technology background see Flasck Decl. ¶¶ 21–47.

                                                    2
         Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 6 of 35




measuring and voltage regulating circuit” to compensate for any deviations. Id. at 2:9–31.

        This drive circuit “avoids the disadvantages of the prior art” and “requires less components

and is simpler to manufacture than the known circuits.” Id. at 1:58–63. In particular, the OLED,

due to its non-linear switching characteristics acts like a switch, so “no separate switch must be

provided for the current.” 2:19–26. This structure allows all circuit parts to be located at one side

of the diode, “so that a conventional layer sequence can be used during manufacture.” Id. Further,

no contacts need to be guided through the organic material of the diode. Id. at 2:27–31.

   C.      U.S. Patent No. 7,573,068 (“’068 Patent”)

        The ’068 patent concerns improved designs for transistor array substrates, containing an

array of “driving transistors” and associated lines and interconnections necessary to their

operation. Such arrays of driving transistors are needed, for example, to drive active matrix

displays utilizing organic electroluminescent elements. ’068 patent at 1:24–36.

        In prior art arrays, the materials, dimension, and arrangement of the transistor components

and the lines and interconnections meant that the arrays suffered from undesirably large resistances

and voltage drops, impairing the operation of driving transistors and the quality of the displayed

image. The ’068 patent teaches and claims improved designs for transistor arrays, with different

arrangements of transistors, lines, interconnections, and electrodes, as well as with different

dimensions or materials for such structures than those used in the prior art. ’068 patent, Fig. 5.

III.    CLAIM CONSTRUCTION PRINCIPLES

        The “claim construction inquiry . . . begins and ends in all cases with the actual words of

the claim.” Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1324 (Fed. Cir. 2002). Indeed,

“the claims themselves provide substantial guidance as to the meaning of [] terms.” Phillips v.

AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005).




                                                 3
         Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 7 of 35




       Thus, when conducting a claim construction inquiry, “district courts are not (and should

not be) required to construe every limitation present in a patent’s asserted claims.” O2 Micro Int’l

v. Beyond Innovation Tech., 521 F.3d 1351, 1362 (Fed. Cir. 2008). This is because claim

construction is “not an obligatory exercise in redundancy.” US Surgical Corp. v. Ethicon, Inc., 103

F.3d 1554, 1568 (Fed. Cir. 1997). Where a term is used in accordance with its plain meaning, the

court should not replace it with different language. Thorner v. Sony Computer Ent. Am. LLC, 669

F.3d 1362, 1366-67 (Fed. Cir. 2012) (“we do not redefine words. Only the patentee can do that.”).

       To the contrary, there is a “heavy presumption” that claim terms carry their “full ordinary

and customary meaning, unless [the accused infringer] can show the patentee expressly

relinquished claim scope.” Epistar Corp. v. ITC, 566 F.3d 1321, 1334 (Fed. Cir. 2009). Because

that plain meaning “is the meaning that the term would have to a [POSITA] in question at the time

of the invention,” construing claims often “involves little more than the application of the widely

accepted meaning of commonly understood words.” Phillips, 415 F.3d at 1313-14.

       “There are only two exceptions” in which claim terms are not given their full ordinary and

customary meaning: “1) when a patentee sets out a definition and acts as his own lexicographer,

or 2) when the patentee disavows the full scope of a claim term either in the specification or during

prosecution.” Thorner, 669 F.3d at 1365. Without clear and unambiguous disclaimer or

lexicography, courts “do not import limitations into claims from examples or embodiments

appearing only in a patent’s written description, even when a specification describes very specific

embodiments of the invention or even describes only a single embodiment.” See JVW Enters., 424

F.3d at 1335. Similarly, a statement during patent prosecution does not limit the claims unless the

statement is a “clear and unambiguous disavowal of claim scope.” Omega Eng’g, 334 F.3d at 1325.




                                                 4
            Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 8 of 35




IV.        DISPUTED TERMS FOR ’137 PATENT

      A.      “a gradation current having a current value” (’137 patent claims 10, 36)

           Solas’s Proposed Construction3                  Defendants’ Proposed Construction

    a current having a current value and conveying      an actual current (not voltage) with a value
    information about a level                           corresponding to a luminance level

           Defendants improperly seek to import a negative limitation (“not voltage”) into a term

(“current”) that requires no construction. Because there is no basis in the specification or other

intrinsic record for such a negative limitation, Defendants’ construction should be rejected. See

Linear Tech. Corp. v. Intl. Trade Comm’n., 566 F.3d 1049, 1059–60 (Fed. Cir. 2009) (rejecting

construction of “monitoring the current to the load” that excluded “monitoring voltage”); Cohesive

Techs., Inc. v. Waters Corp., 543 F.3d 1351, 1367 (Fed. Cir. 2008) (“it is not appropriate for the

court to construe a claim solely to exclude the accused device”); Flasck Decl. ¶¶ 56–66.

           The parties do not dispute that a “gradation current” must be a current. They also do not

appear to dispute what the phrase “having a current value” means. Solas proposes that this portion

of the term be left without any construction beyond its plain meaning. Defendants’ proposal, on

the other hand, effectively replaces it with the phrase “with a value.” Since Defendants do not

appear to be suggesting that this “value” can be something other than a “current value,” this change

does not appear to have any substantive effect. This replacement of the patentee’s chosen phrase

is neither supported by the intrinsic record nor helpful to the finder of fact.

           Solas’s proposal explains that the gradation current “convey[s] information about a level.”

This matches the purpose of the gradation current in the larger claim element: “a gradation current

having a current value for allowing the optical element to perform a light emitting operation at a


3
    Solas proposed that “gradation current” means “current conveying information about a level”
    (Joint Chart at 2), which is equivalent to this proposal for the longer term.

                                                    5
         Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 9 of 35




luminance corresponding to a luminance gradation of display data.” ’137 patent at 58:5–8, 62:55–

59. Defendants’ proposal instead says that the gradation current “correspond[s] to a luminance

level.” This is at best duplicative of the claim language “corresponding to a luminance gradation”

and of the parties agreed construction for “luminance gradient” of “light emitting level.” Solas’s

language actually explains what the “gradation current” is, rather than parroting other claim

limitations, and should be adopted. Flasck Decl. ¶

       The central difference between the proposals is that Defendants replace the word “current”

with “actual current (not voltage).” Notably, Defendants do not attempt to explain or define what

a current is. They simply ask the Court to instruct the jury that “current” really, really means

current and cannot include an inextricably intertwined property, “voltage.” Flasck Decl. ¶ 59,

Background. Nothing in the intrinsic record distinguishes “actual” current from any other kind of

current, and so it is unclear how the finder of fact is supposed to distinguish the “actual” currents

from all of the other currents in the world that do not live up to that label.

       Defendants’ negative limitation “(not voltage)” seems clearer, but nothing in the intrinsic

record supports excluding embodiments that otherwise satisfy the “gradation current” limitations,

simply because those embodiments also involve a voltage. Indeed, adopting Defendants’ proposed

construction would invite non-infringement arguments that also improperly exclude embodiments.

       For instance, Fig. 9 (portion) shows an embodiment while the “gradation current Idata” is

flowing. Each of elements 182, 183, and Tr12 act as switches (’137 patent at 12:52, 22:7–8) and

is “on,” directly connecting the “gradation signal generation unit” 130 via “drive line” DL to

contact point N12 within the “drive circuit” DC. Further, the specification teaches that “the

gradation current Idata is drawn via the data line DL, whereby a voltage . . . is applied to the side

of the source terminal (the contact point N12 . . . .” Id. at 22:20:25. Thus, when the gradation




                                                   6
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 10 of 35




current flows, the gradation signal generation unit in this preferred embodiment supplies both a

current and a voltage to the display pixel through the data line.




       Claim 10 requires that the gradation signal generation circuit “generates a gradation

current” and “supplies the gradation current.” ’137 patent at 58:5–6, 10–11. Under Defendants’

proposal, the gradation signal generation circuit would need to generate and supply a “current (not

voltage).” This improperly excludes the “gradation signal generation unit” of the preferred

embodiments that generates and supplies both current and voltage. Flasck Decl. ¶¶ 63–65.

       Defendants’ proposal risks excluding preferred embodiments in other ways. The same

preferred embodiment in Fig. 9 can also operate in a “Non-Light Emitting Operation” phase where

it also “suppl[ies] a non-light emitting display voltage Vzero.” ’137 patent at 25:55, 27:3–15. To




                                                 7
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 11 of 35




the extent Defendants’ proposal prohibits the gradation signal generation circuit from ever

supplying a voltage, this operation of Fig. 9 and preferred embodiment is excluded as well.

        Indeed, the purpose of the gradation current in the preferred embodiments is to provide an

appropriate “gradation voltage” that is applied to the gate of the drive transistor and directly

controls the light emitted by the pixel. ’137 patent at 2:49–52, 11:4–13. In the preferred

embodiment, the gradation current supplies the electric charges to charge a capacitor with “the

voltage component Vdata appropriately corresponding to the gradation signal (display data).” Id.

at 22:37–54. The patent describes this latter process as “a current/voltage conversion function.”

Id. at 24:38–39. And the gradation current itself was initially generated by converting a digital

signal to an analog voltage and then applying a “voltage-current converter.” Id. at 10:60–11:3.

        These teachings confirm that the “gradation current” of the preferred embodiments is

generated by converting a voltage, is delivered together with a voltage, and exists to create a

gradation voltage signal in the display pixel. Given this intimate relationship between the gradation

current and related voltages in the preferred embodiments, Defendants’ proposal will—at best—

confuse the jury. At worst, it invites reversible error by excluding several preferred embodiments.

   B.      “gradation signal” (’137 patent claims 10, 15, 36, 37, 39 )

        Solas’s Proposed Construction                    Defendants’ Proposed Construction

 signal conveying information about a level          a gradation current with a current value sent
                                                     to a pixel to set a luminance gradation

        Solas’s proposal properly explains the plain meaning of this term, in the context of the

patent and claims in which is appears. The claim explains that the gradation signal “correspond[s]

to the luminance gradation of the display data” ’137 patent at 58:9–10. And the parties agree that

“luminance gradation” means “light emitting level.” Solas’s construction helps the fact-finder

understand “gradation,” which might otherwise be an unfamiliar term. Flasck Decl. ¶¶ 63–73.


                                                 8
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 12 of 35




       Defendants’ proposal is unhelpful at best. It incorporates by paraphrase requirements that

appear elsewhere in the claims such as the requirement that the “gradation current” be “supplie[d]

. . . to the display pixel” or that it be related to the “luminance gradation.” ’137 patent at 58:9–12.

This is unnecessary and confusing. It is also wrong. It improperly adds the requirement that the

“gradation signal” must be a “gradation current” and have a “current value.” That contradicts the

patent specification and excludes embodiments. Such constructions are “rarely, if ever, correct.”

SanDisk Corp., 415 F.3d at 1285–86.

       Although the claims require generating and/or supplying “a gradation current . . . as a

gradation signal.” (’137 patent 58:5–12, 62:55–60), that does not mean that a “gradation signal”

as used in the ’137 patent must be a gradation current. If anything, this claim language suggests

the opposite, because if a “gradation signal” is necessarily a “gradation current,” there would be

no reason to use both terms in the same claims.

       Directly contradicting Defendants’ proposal, the specification provides examples of

“gradation signals” that are voltages—and does so repeatedly. This is strong evidence that the term

“gradation signal” is not limited to currents. Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed.

Cir. 2005) (“the specification . . . is the single best guide to the meaning of a disputed term”

(quotations omitted)). For example, Fig. of the patent has the label “gradation signal (gradation

current / non-light emitting display voltage).” The specification has about one dozen other

references to the “non-light emitting display voltage” as a “gradation signal.” See ’137 patent at

4:31–32, 5:38–39, 7:55–56, 10:47–52, 12:11–12, 13:2–4, 26:12–14, 29:57–58, 30:19–20, 31:29–

30, 34:54–55, 36:23–25, 39:55–57, 46:25–26, 48:27–28, 51:25–26. See Flasck Decl. ¶¶ 72–73.




                                                  9
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 13 of 35




   C.      “generates, as the gradation signal, a non-light emitting display voltage having a
           predetermined voltage value” (’137 patent claim 15) “a non-light emitting
           display voltage having a predetermined voltage value for allowing the optical
           element to perform a non-light emitting operation is generated as the gradation
           signal (’137 patent claim 39)

        Solas’s Proposed Construction                   Defendants’ Proposed Construction

 Not indefinite                                     indefinite

        Under controlling law, a claim is only indefinite if Defendants can prove by clear and

convincing evidence, that the claims, when read in light of the specification and prosecution

history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the

invention. Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 898–899 (2014).

        Defendants’ fall far short of that burden here. In their invalidity contentions and claim

construction exchanges, Defendants did not include one word articulating why they believe these

dependent claim terms are clearly and convincingly indefinite. After several demands by Solas,

Defendants finally stated over in call that these claims were indefinite because they were in tension

with the independent claims from which they depend, with no additional detail. Defendants are

incorrect and the term is not indefinite to a POSITA. See Flasck Decl. ¶¶ 74–81.

        Though Defendants have been improperly reserved in explaining their position, it appears

they rest on the false premise put forward in their proposal regarding “gradation signal.” That is,

in Defendants’ view, because the “gradation signal” must be a “gradation current” in the

independent claims, then it cannot be a “non-light emitting display voltage” in the dependent

claims. To the contrary, the term “signal” is generally understood to cover “any electrical quantity,

such as voltage, current or frequency, that can be used to transit information.” MS Dict.

        Defendants’ contention has several fatal flaws. First, it contradicts the clear teachings of

the patent specification. In those teachings, the specification makes clear that the “gradation signal



                                                 10
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 14 of 35




generation circuit can generate a “gradation current” and a “non-light emitting display voltage.”

Indeed, Fig. 1 (portion) makes this much clear visually:




       Adding to this obvious point made by Fig. 1, the specification about a dozen times makes

clear that the “gradation signal generation circuit” provides signals—and that those signals convey

the “gradation current” for a “light-emitting operation” and a voltage for a “non-light emitting

operation.” This is confirmed by the “Summary of the Invention” section alone (id. at 7:41–59):




                                                11
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 15 of 35




The detailed description reiterates this point and elaborate on it in various embodiments. See id. at

28:16–33. And Fig. 34 (portion) also illustrates the same concept, removing any doubt:




       On and on the specification goes. Indeed, as cited above, the specification has about one

dozen other references to the “non-light emitting display voltage” as a “gradation signal.” Thus,

any argument that the “gradation signal generation circuit” cannot issue signals that both provide

a gradation current and provide a non-light emitting display voltage is plain wrong

       Second, any reasonable reading of the claims themselves proves there is no tension between

the dependent and independent claims. Rather, the claims are fully consistent with all these

intrinsic-record teachings. For example, independent claim 10 introduces the first aspect of the

signals generated by the gradation circuit for a “light-emitting operation:”




Perfectly consistent with the intrinsic record, dependent claim 15 then introduces the

second aspect, for the “non-light emitting operation”:




                                                 12
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 16 of 35




        Third, Defendants’ arguments also defy scientific principles underlying fundamental

concepts in this patent. That is: any gradation signal would have a current component and some

voltage value—and the two items are inextricably and mathematically intertwined. Flasck Dec. ¶

80. Indeed, due to this relationship, in ideal circuits, if you have one value, you could solve for the

other. Thus, there is no basis for Defendants false premise that current can give no indication of

voltage and voltage should give no indication of current.

        In short, a POSITA would immediately and easily understand the scope of dependent 15

and 39. They are not indefinite.

   D.       “. . . through a data line . . . through the data line . . . through the data line””
           (’137 patent claims 10, 16)

         Solas’s Proposed Construction                     Defendants’ Proposed Construction

 plain and ordinary meaning. “a data line” means the gradation current is supplied, the threshold
 “one or more data lines.” The antecedent basis  voltage is detected, and the compensation
 for “the data line” is “a data line.”           voltage is applied through the same data line

        Defendants do not propose an actual construction for this term. Defendants’ “construction”

is a statement of requirements that would not make sense when inserted into the claim. This is

improper and confusing, and should be rejected for this reason alone.

        As to the term “though a data line,” Defendants agree that “through” and “data line” do not

require construction by repeating them in their proposal. Indeed, these are common technical terms

that would be readily understood by a POSITA. Flasck Decl. ¶¶ 82–86; McGraw-Hill (“data



                                                  13
          Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 17 of 35




transmission line: [ELEC] A system of electrical conductors, such as a coaxial cable or pair of

wires, used to send information from one place to another or one part of a system to another.”).

Instead, the only substantive dispute is whether “a data line” is limited to “a single data line” (as

Defendants imply) or whether it is “one or more data lines” (under Solas’s construction). Under

basic patent law, as well as the intrinsic and extrinsic evidence, Solas’s construction is correct.

         Claim 10 is open-ended and recites: “A display drive apparatus . . . comprising: a gradation

signal generation circuit which . . . supplies the gradation current . . . through a data line . . . .”4 In

these circumstances, the Federal Circuit has repeatedly emphasized that “a” means “one or more.”

See KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000) (“This court has

repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries the meaning

of “one or more” in open-ended claims containing the transitional phrase ‘comprising.’ Unless the

claim is specific as to the number of elements, the article ‘a’ receives a singular interpretation only

in rare circumstances when the patentee evinces a clear intent to so limit the article. Under this

conventional rule, the claim limitation ‘a,’ without more, requires at least one.”).

         Here, the intrinsic record supports the conventional rule, and this is not a “rare

circumstance” where the patentee clearly intended to limit the claim to a single data line. For

example, claim 10 recites a circuit that supplies a current through a data line. A POSITA would

understand that current can be supplied through one or more data lines. Flasck Decl. ¶ 85. Further,

claim 16 depends from claim 10 and recites “a single data line.” If the patentee intended to limit

claim 10 to a single data line, it could have said so. Nor do the specification or prosecution history

support disclaimer. The specification gives examples of one or more data lines, and never

expressly limits the system to a single data line.



4
    All emphasis added unless otherwise noted.

                                                    14
           Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 18 of 35




          As to the term “through the data line,” no further construction is required. The antecedent

basis for “the data line” is “a data line,” which appears earlier in claim 10.

     E.       “before” (’137 patent claim 10) / “after” (’137 patent claim 36)

          Term          Solas’s Proposed Construction        Defendants’ Proposed Construction

 “before”              plain and ordinary meaning            earlier in time (not at the same time)

 “after”               plain and ordinary meaning            later in time (not at the same time)

          The terms “before” and “after” are common English words and readily understandable to

a POSITA. It does not require further construction. The Court should not re-characterize it using

different claim construction. See Mentor H/S, Inc. v. Med. Device All., Inc., 244 F.3d 1365, 1380

(Fed. Cir. 2001) (“the court properly instructed the jury that these terms should receive their

ordinary meanings.”). Flasck Decl. ¶¶ 87–92.

          Defendants’ proposed constructions would transform one-word terms into eight-word

phrases with a parenthetical and negative limitation. These constructions are unnecessary, may

improperly narrow the claims, and introduce confusion and ambiguity. To the extent Defendants

further explain their constructions, Solas will respond.

V.        DISPUTED TERMS FOR ’891 PATENT

     A.      “a third thin film transistor which during driving its gate through a driving
             conductor taps a diode driving current at an output of said first current-driving
             transistor and supplies a current measuring- and voltage regulating circuit, said
             current measuring- and voltage regulating circuit providing to the data
             conductor a voltage signal which is dependent on a current measuring result and
             a voltage comparison” (’891 patent claims 10, 15, 36, 37, 39)

           Solas’s Proposed Construction                   Defendants’ Proposed Construction

 Plain and ordinary meaning. The claimed               The claimed “providing” by the current
 “providing” by the current measuring- and             measuring- and voltage regulating circuit
 voltage regulating circuit (“said current             (“said current measuring- and voltage
 measuring- and voltage regulating circuit             regulating circuit providing to the data


                                                  15
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 19 of 35




 providing to the data conductor a voltage            conductor a voltage signal which is
 signal which is dependent on a current               dependent on a current measuring result and
 measuring result and a voltage comparison”) is       a voltage comparison”) is required to occur
 not required to occur during driving of the          during driving of the third thin film
 third thin film transistor’s gate.                   transistor’s gate.

       Defendants do not propose an actual construction for this term. The parties’ only dispute

is whether the claimed “providing” by the current measuring- and voltage regulating circuit

(“CMVR circuit”) is required to occur during driving of the third thin film transistor’s gate. The

claim language and intrinsic evidence make clear it is not. See Flasck Decl. ¶¶ 93–98.

       The first portion of the claim term before the comma describes two functions of the thin

film transistor that are performed during driving of the transistor’s gate: (1) “taps a diode driving

current” and (2) “supplies” a CMVR circuit. The proposition “during” does not modify the later

“providing” claim language because that language is separated by a comma and constitutes a

separate clause and limitation:

         “a third thin film transistor which during driving its gate through a driving
         conductor taps a diode driving current at an output of said first current-driving
         transistor and supplies a current measuring- and voltage regulating circuit,
         said current measuring- and voltage regulating circuit providing to the data
         conductor a voltage signal which is dependent on a current measuring result
         and a voltage comparison”

Indeed, Defendant LG Display submitted an IPR petition on the ’891 patent that described the

disputed term as two separate claim limitations: “[1e.1]” for the language preceding the comma

and “[1e.2]” for the language after the comma. See ’891 IPR Pet. at 45, 48. Further, the proposition

“during” modifies the two functions of the third thin film transistor. It does not modify the claimed

“providing,” which is performed by CMVR circuit. This further confirms that the function

performed by the CMVR circuit need not occur during driving of the third transistor’s gate.




                                                 16
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 20 of 35




        The specification is consistent with the claim language. It describes the tapping and

supplying functions of the third transistor that occur during driving of the transistor’s gate. See

’891 patent at 3:8–12. It does not require the claimed “providing” by CMVR circuit to occur during

driving of the transistor’s gate. There is no disclaimer in the specification or prosecution history

that support Defendants’ requirement. Defendants’ construction should be rejected.

   B.      “current measuring” (’891 patent claims 1, 3)

        Solas’s Proposed Construction                  Defendants’ Proposed Construction

 No construction necessary (“current               measuring actual current (not voltage)
 measuring”)

        Just as with Defendants’ construction for “gradation current” in the ’137 patent discussed

above, Defendants’ proposal for this term improperly inserts a negative limitation without support

in the specification or intrinsic record. Flasck Dec. ¶¶ 99–103. Not only does that risk confusion,

it also risks the possibility of excluding the patent’s preferred embodiment, as shown below:




This portion of the ’891 patent figure shows a current (“I”) entering a box labeled “U/I” and a

voltage exiting. (The symbol “U” is sometime used for voltage, as evidenced by the patent’s

discussion of “the voltage source U shift.” ’891 patent at 3:25–26.) The voltage “U” is then




                                                17
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 21 of 35




compared to a “nominal value” voltage in a “voltage comparison” in the “comparator 12.” (Id. at

2:7, 3:17–18.) ’891 IPR Decl. ¶ 76.

       Indeed, Defendants’ proposed construction does not actually define the term. Indeed, their

proposal is to merely repeat all the words of the disputed term itself, “current” and “measuring,”

into the construction verbatim, but then also add a negative limitation. That is wrong and invites

error. First, in merely repeating all the same words of the disputed term, it is clear that both sides

agree that no word in the actual disputed claim term requires further construction. Instead, the

disputed term obviously has a plain meaning to a POSITA. Flasck Decl. ¶¶102–03. And controlling

law places a “heavy presumption” that the disputed term should carry its “full ordinary and

customary meaning[.]” Epistar Corp., 566 F.3d at 1334. Indeed, where a term is used in

accordance with its plain meaning, the court should not replace it with different language. Thorner,

669 F.3d at 1366-67 (“we do not redefine words. Only the patentee can do that.”). As Defendants’

own proposal confirms, there is no reason to replace those words, as claim construction is “not an

obligatory exercise in redundancy.” U.S. Surgical Corp., 103 F.3d at 1568 (Fed. Cir. 1997).

       Second, Defendants do not import just any kind of limitations around the words of the

actually disputed claim term they import negative limitations. But these kinds of importations are

disfavored and require specific and clear support from the intrinsic record—in the form of a clear

disclaimer or lexicography—that is commensurate with carving out the claim by adding the

specific proposed negative limitation. Omega Eng’g, Inc., 334 F.3d at 1322-23 (reversing

construction of “periphery” that imported limitation that it “not encompass light striking the center

or interior portion of the energy zone,” because there was no “express disclaimer or independent

lexicography in the written description that would justify adding” the “negative limitation.”)




                                                 18
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 22 of 35




        Linear Tech. Corp. v. Int’l Trade Comm’n is instructive. In Linear the lower court

construed the phrase “monitoring the current” to exclude “monitoring voltage.” 566 F.3d 1049,

1059-60 (Fed. Cir. 2009). But the Federal Circuit reversed. It held that, because there was no clear

support from the intrinsic record for “adding the negative limitation—excluding monitoring

voltage[,]” the construction was incorrect as a matter of law. Id. at 1060 (citing Omega Eng’g, Inc.,

334 F.3d at 1323). The same is true here.

        Instead of helping the fact-finder get a sense of some unfamiliar term, Defendants’ proposal

only adds more words and suggests to the fact-finder that current measurement that also involve

the inextricable intertwined concept of voltage are outside the scope of the ’891 patent claims.

Flasck Decl. ¶ 103. Defendants’ extraneous “actual” and their unjustified negative limitation “not

voltage” invites error and should be rejected. The plain meaning should apply.

   C.      “wherein all above mentioned elements of the driving circuit are located at a
           same side of said light emitting diode” (’891 patent claim 3)

        Solas’s Proposed Construction                  Defendants’ Proposed Construction

 wherein all above mentioned elements of the       wherein all above mentioned elements of the
 driving circuit are electrically connected to     driving circuit are electrically connected to
 and physically located on the same side of        the anode or cathode of said light emitting
 the layers of said light emitting diode           diode

        The claim term is “wherein all above mentioned elements of the driving circuit are located

at a same side of said light emitting diode.” Within this term, the parties’ dispute centers on the

phrase “located at a same side.” Solas’s construction maintains the claim’s requirement of “located

at” and makes clear that the driving elements are physically located on the same side of the diode.

Defendants’ construction reads out “located at” and says nothing about where the drive circuit

elements are actually located. See Flasck Decl. ¶¶ 104–110.




                                                 19
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 23 of 35




       A POSITA would understand the term to mean “physically located on the same side of the

layers of said light emitting diode” in view of the claim language, intrinsic evidence, and extrinsic

evidence. Flasck Decl. ¶ 104. A driving circuit as recited in the ’891 patent is manufactured as one

or more layers. See ’891 patent at 2:19–26. Further, OLEDs include “one or more layers of organic

material [] sandwiched between two electrodes,” i.e., an anode a cathode. ’173 app. pub.(cited by

’891 patent at 1:32–36). Thus, “located on the same side” means that all the drive circuit elements

are located on the same physical side of the layers of the diode, i.e., above or beneath the organic

layer and on the same side as the anode or cathode.

       The plain meaning of the actual claim term “located at” refers to physical location. For

example, the English word “locate” means “to set or establish in a particular spot.” This is

consistent with the plain meaning of “located at a same side of said light emitting diode” in the

context of the ’891 patent. A POSITA would understand that drive circuit elements and diodes are

physical semiconductor components that are arranged in physical locations during manufacture.

Indeed, the claim language references physical components by mentioning “contacts” of the

“semiconductor material of the diode.” Solas’s proposal is also consistent with the remaining claim

language: “so that no contacts must be guided through a semiconductor material of the diode.” A

POSITA would understand that if all drive circuit elements are physically located on the same side

of the layers of the diode, e.g., beneath or above the organic layer, then no contacts must be guided

through the organic layer, i.e., “semiconductor material of the diode.”

       Defendants attempt to read “located” out from the claim and replace it with different words

of their own choosing, even though those different words mean something different than “located

at.” Their proposal is incomplete because a POSITA would understand that electrical connection

and physical location are different concepts. Whereas electrical connections of a driving circuit




                                                 20
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 24 of 35




are depicted in a circuit diagram (such as in the figure of the ’891 patent), a circuit diagram does

not depict the physical locations of the driving circuit elements relative to the diode. Indeed,

Defendant LG Display filed an IPR petition on the ’891 patent confirming that electrical

connection and physical location are different concepts. LGD provided the following figure in

discussing the “located at a same side” limitation (’891 Pet. at 64):




LGD argued that this shows that “the layers comprising the driving circuit can all be located on

the same physical side of the OEL layer (in the figure above, the bottom side.” Id. (emphasis

added). LGD further argued that a reference’s disclosure of its drive elements electrically

connected to one side of the diode “would allow placing those drive elements on the same side

during manufacture and that no contacts guided through the diode’s semiconductor material

would be necessary.” Id. at 64–65 (emphasis added).

       Thus, LGD agreed electrical connection and physical location are different concepts and

illustrated how a POSITA would understand the physical layers of the device. Now, the error with

Defendants’ construction is that it entirely equates “located on the same side” with “electrically



                                                 21
           Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 25 of 35




connected to the same side.” But there is no lexicography or disclaimer in the specification or

prosecution history that would redefine “located at” to mean “electrically connected to.” See

Flasck Decl. ¶¶ 107–110. Although the patentee discussed the relationship between physical

location and electrical connection, it never stated that claim 3 only requires electrical connection

to the same side. See id.

VI.        DISPUTED TERMS FOR ’068 PATENT

      A.      “formed on said plurality of supply lines along said plurality of supply lines”
              (’068 patent claim 1) “connected to said plurality of supply lines along said
              plurality of supply lines” (’068 patent claim 13)

               Term                     Solas’s Proposed               Defendants’ Proposed
                                         Construction                      Construction

 “formed on said plurality        formed on said plurality of      formed on said plurality of
 of supply lines along said       supply lines over the length     supply lines over the length of
 plurality of supply lines”       or direction of said plurality   said plurality of supply lines
                                  of supply lines

 “connected to said plurality connected to said plurality of       connected to said plurality of
 of supply lines along said   supply lines over the length         supply lines over the length of
 plurality of supply lines”   or direction of said plurality       said plurality of supply lines
                              of supply lines

           The ’068 patent claims recite “a plurality of feed interconnections” which are “formed on”

(claim 1) or “connected to” (claim 13) “said plurality of supply lines along said plurality of supply

lines.” The parties’ sole dispute concerns the meaning of “along.” Defendants’ construction is that

along means “over the length of,” whereas Solas’s construction is that along means “over the

length or direction of.” The plain meaning of the claim language, as well as the intrinsic and

extrinsic evidence, show that Solas is correct. See Flasck Decl. ¶¶ 111–115.

           The plain meaning of “along” is over the length or direction of. Dictionaries define along

in precisely this way. See Merriam-Webster (“along: 1: in a line matching the length or direction

of // walking along the river; also: at a point or points on // a house along the river”);


                                                   22
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 26 of 35




Dictionary.com (“along: 1 through, on, beside, over, or parallel to the length or direction of; from

one end to the other of: to walk along a highway.”). To say that “I walked along the Mississippi

River” does not mean that I walked over the length of the Mississippi River. Rather, it means that

I walked in the direction of the Mississippi River over some portion of its length.

        The claim language uses “along” consistent with this plain meaning. The claims recite a

plurality of feed interconnections “formed on” or “connected to” a plurality of supply lines “along”

the plurality of supply lines. A POSITA would understand that the feed interconnections are

formed on or connected to the supply lines over the direction of the supply lines. Flasck Decl. ¶¶

110–115. The claims do not require the feed interconnections to be formed or connected over the

length of the supply lines—nor require the feed interconnections and supply lines to be the same

length. Id. Indeed, based the parties’ proposals, the parties agree that feed interconnections are

“conductive structures in a layer or layers” and that supply lines are “conductive lines.” A POSITA

would not understand that conductive structures need to be formed on or connected to conductive

lines over the length of those lines. Flasck Decl. ¶¶ 110–115.

        The specification also supports Solas’s construction. In describing an example of the

overall arrangement of the display panel, it states that the feed interconnections and its common

connections are provided “in parallel to” the supply lines. See ’068 patent at 6:26 (“The feed

interconnections 90 are provided in parallel to the supply lines Z1 to Z m when viewed from the

upper side. The common interconnections 91 are provided in parallel to the signal lines Y1 to Yn

when viewed from the upper side.”); see also 23:1–6. This shows that the feed interconnections

are formed on or connected to the supply lines at particular locations and that those locations are

“parallel to” (in the direction of) the supply lines.




                                                   23
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 27 of 35




        Defendants’ constructions are incorrect because they are not the plain meaning and because

there is no lexicography or disclaimer that requires them. Flasck Decl. ¶ 115. For example, the

specification and prosecution history do not redefine “along” to mean “over the length of.” Nor do

they require the feed interconnections to be formed on or connected to the supply lines over the

length of the supply lines. Id. Defendants’ constructions should be rejected.

   B.      “patterned” (’068 patent claims 1, 13)

        Solas’s Proposed Construction                  Defendants’ Proposed Construction

 formed in one or more layers                      formed in a single layer

        Defendants separately identified the individual word “patterned” as one that supposedly

requires construction in addition to identifying the two-word, actually claimed phrase, “patterned

together,” as a separate term that requires construction. But notably, the word “patterned” does not

exist in the claims by itself. Rather, it only shows up as in the two-word claimed phrase “patterned

together.” Nevertheless, because Defendants split up the term from its two-word phrasing in the

actual claim, Solas proposed a construction that crystallizes the dispute and why Defendants must

be wrong in their construction of it.

        The ’068 claims describe driving circuit elements “patterned” together on a substrate. See

’068 patent, cls. 1, 13. The parties agree that “patterned” must convey, at a minimum, the end

result of after those circuit elements are “formed.” The only dispute is whether patterning requires

forming “in a single layer.” It does not. The plain meaning of “patterned” is not limited to a single

layer. Because there is no lexicography or disclaimer, Defendants’ construction should be rejected.

        “Patterned” is a known term of art with a plain meaning to a POSITA. Flasck Decl. ¶¶ 116–

120, Background. It refers to forming or shaping of semiconductor regions and components using

a designed photolithographic process, namely, photolithographic exposure and etching. Id.;’068



                                                 24
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 28 of 35




patent at 11:4–6 (“pixel electrodes 20a are formed, using photolithography and etching, by

patterning a conductive film”). This process can be applied to a single layer or to multiple layers,

such as a stack. Flasck Decl. ¶ 119. A POSITA would not understand the usage of the term to be

limited to designs in a single layer only. This is confirmed by other references in the art, which

commonly describe “patterning” multiple layers. ’652 patent at 1:57–60 (“In the forming process,

the layers 3 through 5 and 10 . . . are patterned by dry etching or like methods); ’317 patent at

4:64–67 (“By a photolithographic and etching technique, the films 25’, 22’, and 21’ are now

patterned to form the [three-layer] gate structure 25,22,21 of FIG. 5.”). Thus, a POSITA would

understand patterned means “formed in one or more layers” and is not limited to a single layer.

See Flasck Decl. ¶¶ 116–120, Background.

       The ’068 patent uses “patterned” consistent with this plain meaning. As shown in Fig. 5

below, the specification describes a “drain layer” structure that includes drain 22d and source 22c,

in which each can be “a layered structure including two or more layers.”’068 patent at 9:44–49,

8:47–51. Thus, the drain layer is a stack of multiple layers. The specification teaches that the drain

layer is patterned, including with photolithography and etching. See id. at 9:50–53 (“the drain layer

is patterned . . . the patterned drain layer is superposed”), 14:46–48 (“The drain layer is

sequentially subjected to photolithography and etching to pattern the drains 21d, 22d, and 23d, the

sources 21s, 22s, and 23s[.]“) This confirms that “patterning”—as used in the ’068 patent—

includes forming one or more layers and is not limited to a single layer.




                                                 25
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 29 of 35




        Thus, Solas’s construction is the plain meaning of “patterned” and supported by the

intrinsic and extrinsic evidence. Flasck Decl. ¶¶ 116–120. Defendants’ construction is not the plain

meaning, and there is no lexicography or disclaimer that requires formed in a single layer. See id.

   C.      “patterned together” (’068 patent claims 1, 13)

        Solas’s Proposed Construction                  Defendants’ Proposed Construction

 patterned to fit together                         patterned at the same time

        The parties’ dispute centers on the meaning of “together.” Defendants interpret patterned

together to mean “patterned at the same time,” whereas Solas interprets it to mean “patterned to

fit together.” Thus, the parties dispute whether “together” reflects spatial relationship (in Solas’s

construction) or a temporal relationship (in Defendants’ construction). In addition, Defendants

require the patterning to be simultaneous.

        The plain meaning of claim terms, as well as the intrinsic and extrinsic evidence, show that

Solas’s construction is correct. Flasck Decl. ¶¶ 121–28. The plain meaning of “together” is into a

coherent structure or integrated whole. Id.. In this regard, a POSITA’s understanding would be

consistent with various non-technical definitions of the term as well. See Merriam-Webster



                                                 26
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 30 of 35




Dictionary (“together: 4b: in or into a unified or coherent structure or an integrated whole”);

Dictionary.com (“together: 2: into or in union, proximity, contact, or collision, as two or more

things: to sew things together). The claims uses “together” consistent with this plain meaning. A

POSITA would understand “patterned together” to mean that drive circuit elements formed to fit

together. Flasck Decl. ¶¶ 121–28.

       The ’068 specification uses “patterned together” in the same way. It makes clear that

“patterned together” means the spatial sense of patterned to fit together, not the temporal sense of

patterned at the same time. In one telling example, it describes “conductive lines 51 patterned

together with the pixel electrodes 20a by etching a conductive film as the prospective pixel

electrodes 20a.” ’068 patent at 11:11–14. Etching a film for “prospective” (future) electrodes

ensures that the conductive lines will fit together when the actual electrodes are formed. This

confirms that “patterned together”—as used in this patent—does not refer to the timing of when

those elements are formed, but rather the spatial relationship between the conductive lines and

pixel electrodes. Thus, Solas’s construction is consistent with the plain meaning and supported by

the intrinsic and extrinsic evidence. Flasck Decl. ¶¶ 121–28.

       Defendants’ construction is incorrect because a POSITA would not understand “together”

to mean “at the same time” in the context of the ’068 patent. Id. Nor is there any lexicography or

disclaimer that requires this construction. Id. To the contrary, the ’068 patent expressly teaches

patterning a “drain layer” composed of multiple layers. Id. A POSITA would know that multiple

layers cannot be “formed at the same time.” Flasck Decl. ¶¶ 121–28 .Finally, even if “patterned

together” somehow referred to time, it should include sequential as well as simultaneous

patterning. Defendants’ narrow construction is unsupported and should be rejected.




                                                27
         Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 31 of 35




    D.      “signal lines” (’068 patent claims 1, 13)

         Solas’s Proposed Construction                   Defendants’ Proposed Construction

 conductive lines supplying signals                  conductive lines supplying a value
                                                     corresponding to a luminance level

         Defendants’ proposed construction improperly limits the claims by importing into the term

features of the background art or preferred embodiments from the specification. Flasck Decl. ¶¶

129–31. The parties agree that the “signal lines” are conductive lines and that they supply

something. Where the parties depart is in what that something is that they must supply.

         Solas’s construction correctly follows the plain meaning of the term, by requiring that the

signal lines supply “signals.” Defendants propose a more specific construction, requiring that they

supply “a value corresponding to a luminance level.” But nothing in the claims mentions

“luminance” or suggests that the invention should be limited to supplying luminance signals.

         Defendants’ construction is not commensurate with the plain meaning of the term. Flasck

Decl. ¶¶ 129–31. The insurmountable problem they face with that construction is: nothing in the

specification or file history provides a special definition of “signal lines” or a disclaimer that

supports Defendants’ construction. See id. Indeed, the only time that the specification even uses

the word “luminance” in the same paragraph as “signal line” is in the background “description of

the related art,” where it describes a “conventional” prior art display and says “a voltage of level

representing the luminance is applied to the gate of the driving transistor through a signal line.”

’068 patent at 1:38–40. This is not a definition of “signal line,” and it does not indicate that “signal

line” has a specialized meaning in the patent. See Flasck Decl. ¶¶ 130–31. Without clear and

unambiguous disclaimer or lexicographic definition by the patentee, courts “do not import

limitations into claims from examples or embodiments appearing only in a patent’s written




                                                  28
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 32 of 35




description, even when a specification describes very specific embodiments of the invention or

even describes only a single embodiment.” See JVW Enters., 424 F.3d at 1335

        Defendants’ effort to import limitations from prior art or from the preferred embodiments

should be rejected, and Solas’s construction, grounded in the plain meaning of the term in the

context of the claims should be adopted.

   E.       “feed interconnections” (’068 patent claims 1, 10, 12, 13, 17)

        Solas’s Proposed Construction                   Defendants’ Proposed Construction

 conductive structures in a layer or layers that    conductive structures in a layer or layers
 provide connections to a source that supplies      different from the gates, sources and
 voltage and/or current                             drains that provide connections to a source
                                                    that supplies voltage and/or current

        The plain meaning of “interconnections” in the context of the ’068 patent is a conductive

structure in a layer or layers that provides electrical connections between two circuit elements.

Flasck Decl. ¶¶ 132–33. As the overlap between the two competing constructions makes clear, the

parties essentially agree on this point. The parties’ competing constructions also confirm

agreement that the “feed interconnections” species of connections provides connections to “a

source that supplies voltage and/or current.” This is the plain and ordinary meaning of the disputed

term. See id.

        The only remaining dispute concerns Defendant’ importation, beyond the plain meaning

of the disputed term, that the conductive structures are in “layer or layers” that are “different from

the gates, sources and drains.” That is inconsistent with the plain meaning of the term. There is no

lexicography that compels such extreme narrowing from the plain meaning. And Defendants have

not pointed to—and cannot point to—any clear disclaimer of its invention from the prior art to

warrant the narrowing it seeks, either. Thus, their construction is incorrect, as a matter of law.

Thorner, 669 F.3d at 1365.


                                                   29
        Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 33 of 35




       Defendants’ proposal also could create some confusion based on its importation. Their

construction makes it appear as though it is “the gates, sources and drains that provide the

connections to a source that supplies voltage and/or current.” But it is not; the “conductive

structures,” which are the feed interconnections, provide those connections.




Dated: March 12, 2020                            Respectfully submitted,

                                                 /s/ Neil A. Rubin
                                                 Marc Fenster
                                                 CA State Bar No. 181067
                                                 Reza Mirzaie
                                                 CA State Bar No. 246953
                                                 Neil A. Rubin
                                                 CA State Bar No. 250761
                                                 RUSS AUGUST & KABAT
                                                 12424 Wilshire Boulevard, 12th Floor
                                                 Los Angeles, CA 90025
                                                 Telephone: 310-826-7474
                                                 Email: mfenster@raklaw.com
                                                 Email: rmirzaie@raklaw.com
                                                 Email: nrubin@raklaw.com

                                                 Sean A. Luner
                                                 CA State Bar No. 165443
                                                 Gregory S. Dovel
                                                 CA State Bar No. 135387
                                                 Jonas B. Jacobson
                                                 CA State Bar No. 269912
                                                 DOVEL & LUNER, LLP
                                                 201 Santa Monica Blvd., Suite 600
                                                 Santa Monica, CA 90401
                                                 Telephone: 310-656-7066
                                                 Email: sean@dovel.com
                                                 Email: greg@dovel.com
                                                 Email: jonas@dovel.com




                                               30
Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 34 of 35




                               T. John Ward, Jr.
                               TX State Bar No. 00794818
                               Claire Abernathy Henry
                               TX State Bar No. 24053063
                               Andrea L. Fair
                               TX State Bar No. 24078488
                               WARD, SMITH & HILL, PLLC
                               PO Box 1231
                               Longview, Texas 75606
                               Telephone: 903-757-6400
                               Email: jw@wsfirm.com
                               Email: claire@wsfirm.com
                               Email: andrea@wsfirm.com

                               ATTORNEYS FOR PLAINTIFF,
                               SOLAS OLED LTD.




                              31
       Case 6:19-cv-00236-ADA Document 68 Filed 03/13/20 Page 35 of 35




                                CERTIFICATE OF SERVICE

       I certify that on March 12, 2020, all counsel of record who are deemed to have consented

to electronic service are being served with a copy of this document via the Court’s CM/ECF system

pursuant to Local Rule CV-5(a)(3)(A).



                                                           /s/ Neil A. Rubin
                                                           Neil Rubin
